Case 3:20-cv-00664 Document 2 Filed 10/08/20 Page 1 of 7 PageID #: 45




                                                    3:20-cv-00664
Case 3:20-cv-00664 Document 2 Filed 10/08/20 Page 2 of 7 PageID #: 46
Case 3:20-cv-00664 Document 2 Filed 10/08/20 Page 3 of 7 PageID #: 47
Case 3:20-cv-00664 Document 2 Filed 10/08/20 Page 4 of 7 PageID #: 48
Case 3:20-cv-00664 Document 2 Filed 10/08/20 Page 5 of 7 PageID #: 49
Case 3:20-cv-00664 Document 2 Filed 10/08/20 Page 6 of 7 PageID #: 50
Case 3:20-cv-00664 Document 2 Filed 10/08/20 Page 7 of 7 PageID #: 51
